Citation Nr: 0523856	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  00-09 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1937 to March 1940 and from October 1942 to 
October 1945.  He died in November 1999 at age 79.  The 
appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

In November 1999, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The RO denied the claim in the March 2000 
rating decision.  The appellant disagreed with the March 2000 
rating decision and initiated the instant appeal.  The appeal 
was perfected by the appellant's submission of her 
substantive appeal (VA Form 9) in April 2000.

The Board remanded the case in August 2001 for the purpose of 
ensuring compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA) and obtaining additional medical evidence.  

Subsequent to the Board's remand, an independent medical 
expert (IME) opinion was solicited by the Board.  The IME 
opinion was received by the Board in February 2004.  

In February 2005, the Board again remanded the claim, this 
time for the purpose of ensuring compliance with its prior 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The Board specifically requested that the RO 
readjudicate the claim, taking into consideration the IME 
opinion.  Such was accomplished by way of an April 2005 
supplemental statement of the case (SSOC), which again denied 
the appellant's claim.  The case is now once again before the 
Board.


FINDINGS OF FACT

1.  The veteran died in November 1999 at age 79; the death 
certificate lists the cause of death as aspiration pneumonia, 
due to dysphagia, due to organic brain syndrome.  No autopsy 
was performed. 

2.  At the time of the veteran's death, service connection 
was in effect for "psychoneurosis, anxiety reaction, also 
shown as chronic brain syndrome with convulsive disorder."  
A 30 percent rating was assigned.

3.  A preponderance of the medical and other evidence of 
record reveals that the veteran's death was unrelated to his 
military service or to a service-connected disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.  She essentially contends that his service-
connected psychiatric disability led to his demise.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the appellant 
was notified by the April 2000 statement of the case (SOC) 
and the August 2000, March 2001, June 2001, and April 2005 
SSOCs of the pertinent law and regulations, of the need to 
submit additional evidence on her claim, and of the 
particular deficiencies in the evidence with respect to her 
claim.  

More significantly, letters were sent to the appellant in 
February 2000 and August 2001 which satisfy the requirements 
of the VCAA.  The February 2000 letter from the RO 
specifically notified the appellant that to support a claim 
for service connection for the cause of the veteran's death, 
the evidence must meet three requirements including: "1.  
Proof of Death.  Your application must include a death 
certificate or equivalent medical evidence showing the cause 
of death;" "2.  Show and Injury or disability Based Upon 
Military Service.  You must give us medical evidence showing 
that the disability causing or contributing to death first 
began or worsened during military service;" and "3.  Show 
linking evidence.  You must give us medical evidence, 
preferably a doctor's statement, showing a reasonable 
possibility that the disability causing or contributing to 
death was caused by injury or disease which began or worsened 
during military service" (emphasis in original). 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The August 2001 
VCAA letter, which was generated pursuant to the Board's 
remand, specifically advised the appellant that VA would 
"obtain medical records from any VA facilities where the 
veteran was treated if you tell us the date, place, and type 
of treatment."  The appellant was also advised that VA would 
obtain private medical records if sufficient identifying 
information and a release was provided.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The August 2001 letter notified the appellant that there 
"are two ways to furnish medical records that are not 
already of record:

A.  You can contact the doctor or medical facility and 
ask them to forward copies of their records to us.  At 
that time you can authorize the release of records," or
	
B.  You can fill out the enclosed medical release forms 
(VA Form 21-4142) for each doctor or medical facility, 
return the form to us an we will attempt to get the 
records.  Please complete the entire form, to include 
complete names, addresses, zip codes, and dates of 
treatment.  However, not all doctors and medical 
facilities honor our requests and it is still your 
responsibility to see that the medical evidence is sent 
to us."

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The August 2001 letter included notice that the appellant 
should submit any "additional medical evidence not already 
on file."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the appellant that she could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the appellant was not provided with 
notice of the VCAA prior to the initial adjudication of her 
claim in March 2000.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board notes, however, that such action was a 
practical and legal impossibility because the initial 
adjudication of the claim in March 2000 predated the 
enactment of the VCAA in November 2000.  VA's General Counsel 
has determined that failure to provide VCAA notice in such 
circumstances does not constitute error.  See VAOPGCPREC 7-04 
[failure to provide VCAA notice prior to the enactment of the 
VCAA does not constitute error].  Following VCAA notice 
compliance action, the claim was readjudicated, and a SSOC 
was provided to the appellant in April 2005.  Thus, any 
concerns expressed by the Court in Pelegrini as to 
adjudication of the claim before issuance of a VCAA notice 
letter have been rectified by the subsequent readjudication.  
Therefore, there is no prejudice to the appellant in 
proceeding to consider her claim on the merits, and she has 
alleged none.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
extensive VA treatment records (including terminal 
hospitalization reports), June 2000 and February 2001 
opinions from a VA reviewer, and the February 2004 IME 
opinion.  The appellant and her representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The appellant engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of her claim, and was given 
the opportunity to present testimony at a personal hearing if 
she so desired.  The appellant indicated in her substantive 
appeal that she did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection for cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2004).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2004); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2004).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2004).

Factual Background

Service medical records show that the veteran was knocked 
unconscious by a shell concussion in July 1944 while on duty 
in France.  Two weeks later, he was knocked into a ditch by a 
nearby shell explosion.  After being sent to the rear for 
treatment for an unrelated condition, he "went all to 
pieces," with multiple complaints, including nervousness and 
loss of memory.  He was transferred to England for further 
treatment in November 1944, where his diagnosis was 
psychoneurosis, mild, manifested by psychosomatic complaints, 
not on an organic basis.  On service separation examination, 
conducted in October 1945, his psychiatric evaluation cited 
an anxiety state, treated, moderately severe, beginning in 
Normandy in July 1944.  A VA rating decision in April 1946 
granted service connection for anxiety neurosis and assigned 
a 50 percent disability rating.

On VA psychiatric examination in April 1947, the veteran 
stated that he had received no post-service medical 
treatment, but complained of nervousness, occasional 
blackouts and fainting spells, memory loss, difficulty in 
concentrating, headaches, "blank spells," and occasional 
frightening dreams.  Neurological examination was normal, and 
the examiner found that he had fair intelligence with no 
gross impairment of memory and no evidence of psychosis.  The 
diagnosis was anxiety neurosis, competent.

Thereafter, routine VA psychiatric examinations in May 1948, 
May 1950, May 1952, and May 1960 cited the veteran's 
complaints of anxiety and nervousness, as well as complaints 
of poor concentration, impaired memory, anger problems, 
fainting spells, social isolation, and headaches.  A June 
1960 rating decision recharacterized the veteran's disability 
as "psychoneurosis, anxiety reaction, chronic" and 
decreased the assigned disability rating to 30 percent.

Further VA psychiatric examinations in April 1962 and January 
1963 noted similar complaints of nervousness, tension, 
anxiety, and included the veteran's reports of multiple 
somatic illnesses.  Neurological examination, however, was 
essentially normal.

A VA psychiatric examination, conducted in May 1965, cited 
the veteran's complaints of anxiety, depression, poor sleep, 
and nightmares, as well as a host of bizarre physical 
complaints, all of which he attributed to a shell blast 
during the war, and which the examiner noted "come close to 
somatic delusions."  Neurological examination was within 
normal limits.  The diagnosis was anxiety reaction, severe, 
with underlying psychosis.

In December 1967, the veteran was admitted to the Ann Arbor, 
Michigan VA Medical Center (VAMC) with a history of 
personality changes over the past three months, a bilaterally 
abnormal electroencephalogram (EEG), a history of tongue-
biting, confusion, threats to harm family members, and 
fluctuating periods of diplopia, apraxia, aphasia, and 
auditory and visual hallucinations, indicative of nocturnal 
seizures.  A report of neurological consultation showed that 
the history given by the veteran disclosed that he was 
transitorily dazed by an exploding tank shell, that his in-
service hospitalization was for "nervousness," and that his 
symptoms were more suggestive of "shell-shock" than of true 
brain concussion.  The consulting neurologist stated that the 
veteran's daytime "spells" were consistently postural or on 
abrupt turning; that his nighttime spells were consistently 
nightmares; that neither conformed to an epileptic pattern; 
and that examination revealed no neurological abnormalities 
in the veteran.

During hospitalization, the veteran expressed the belief that 
his wife was running around; that his food was being 
poisoned; that he was being chloroformed at night; and that 
there was an organized nation-wide conspiracy against the 
"children of God."  An impression of paranoid schizophrenia 
was entered.  The interim diagnosis was chronic brain 
syndrome associated with convulsive disorder, with psychotic 
reaction.  The veteran improved markedly upon institution of 
Dilantin, with restoration of clear thinking and the ability 
to verbalize.  The hospital summary showed that the veteran 
had a history of head injuries, blackout spells, periods of 
confusion with mild apraxia and aphasia lasting for weeks at 
a time, raising the strong possibility of psychomotor 
epilepsy which probably had been present for at least 20 
years (i.e., since 1947).  The veteran was discharged in 
March 1968 with diagnoses of chronic brain syndrome 
associated with convulsive disorder with psychotic reaction, 
and with discharge medications of Dilantin and Thorazine.

In January 1968, the RO requested a medical opinion as to 
whether the veteran's diagnosed psychosis represented a 
maturation of his service-connected anxiety reaction.  An 
opinion from a VA staff psychiatrist, dated in March 1968, 
recited the foregoing history, and stated that the 
association of psychosis with paroxysmal disorders was well 
known in the medical literature, citing multiple medical 
authorities.  He further stated that an epileptic disorder 
can simulate or mimic any psychiatric syndrome, and that in 
the veteran's case the epileptic disorder is mimicking 
paranoid schizophrenia.  The reporting psychiatrist stated 
that he was unable to state whether there was any 
relationship between the veteran's present diagnosis and his 
service-connected anxiety disorder.

A rating decision of March 1968 granted a temporary total 
rating under the provisions of 38 C.F.R. Part 4, § 4.29, 
"for [the] period of his hospitalization for chronic brain 
syndrome" from December 1967 to March 1968.  That rating 
decision also recharacterized the veteran's service-connected 
psychiatric disability to "Psychoneurosis, anxiety reaction, 
also shown as chronic brain syndrome with convulsive 
disorder."

Thereafter, there is a gap in the medical record until 
January 1998, when the veteran was hospitalized at the Ann 
Arbor VAMC.  That and subsequent VA hospital summaries from 
that facility dated from January 1998 to November 1999 show 
pertinent diagnoses of: psychosis secondary to dementia, 
dementia secondary to closed head injury; dementia with 
psychosis secondary to head injury 50 years ago, psychosis 
and dementia secondary to closed head injury; closed head 
trauma, seizure disorder, dementia with psychotic features; 
closed head injury with dementia, seizure disorder; history 
of dementia with history of closed head injury, history of 
seizure disorder; closed head injury with dementia, 
psychosis, and remote history of seizures; dementia, closed 
head injury with seizure disorder; seizure disorder, organic 
brain syndrome, senile delirium; dementia, organic brain 
syndrome, senile delirium, seizure disorder; dementia, 
history of seizure disorder; organic brain syndrome secondary 
to head injury, dementia; and organic brain syndrome 
secondary to head injury in the 1940s.

The veteran's death certificate shows that he died in 
November 1999, at the age of 79.  His death certificate lists 
the immediate cause of his death as aspiration pneumonia due 
to dysphagia as a consequence of organic brain syndrome.  No 
autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for "psychoneurosis, anxiety reaction, also shown as 
chronic brain syndrome with convulsive disorder".  A 30 
percent disability rating was assigned, effective from August 
1960.

As was noted in the Introduction, the appellant sought VA 
death benefits, which were denied.  This appeal followed.

In June 2000, a VA physician provided a medical opinion 
addressing the relationship between the veteran's military 
service and his death.  Based on a review of the claims file 
and medical records, the VA physician stated that the veteran 
was service connected for psychoneurosis, with a long history 
of psychiatric symptoms; that in the 1970s he developed a 
seizure disorder as well; that in the 1990's, he developed 
psychosis and a major decline in his cognitive status; and, 
that while hospital discharge summaries attributed this 
neurologic decline to his prior head trauma or dementia, 
prior reports in the 1960's disclosed normal neurologic 
examinations, and an MRI in January 1998 and CT scan of the 
head in April 1998 showed that the brain was unremarkable 
except for volume loss consistent with age.  He stated that 
those imaging studies, together with the time course of his 
symptoms, made it clear that his dementia was primary (i.e., 
Alzheimer's dementia), and not secondary to his prior 
service-connected psychoneurosis or organic brain syndrome.

A follow-up medical opinion was obtained from the same VA 
physician in February 2001.  The VA physician stated that he 
had again reviewed the veteran's claims folder, rating 
decisions, and medical records and that his opinion was 
unchanged: the neurological examinations were not consistent 
with dementia due to closed head injury; and that a December 
1998 neurology consultation diagnosed advanced dementia, 
likely secondary to Alzheimer's disease versus frontal lobe 
dementia versus Lewy body dementia.  The VA physician further 
noted that the veteran had multiple admissions to the Ann 
Arbor VAMC for various reasons; that the doctors repeatedly 
mentioned "dementia with history of closed head injury;" 
that such diagnosis was not based on evidence; and that he 
believed that the doctors were noting information given them 
by family and based upon review of medical records, 
acknowledging that physicians sometimes stated pieces of 
medical history as factual diagnoses.  He again concluded 
that the medical evidence did not support the diagnosis of 
dementia secondary to closed head injury.

As noted in the Introduction, the Board solicited an IME 
opinion to determine if an etiological relationship existed 
between the veteran's service-connected psychiatric 
disability and his death.  After examining the claims file, 
the IME noted that the veteran's psychoneurosis first 
manifested itself some 26 years before his first seizure and 
the onset of dementia.  The IME further commented that the 
veteran's injury in 1944 where he was knocked unconsciousness 
appeared to be relatively minor, as he was not hospitalized 
with skull fractures or similar injuries.  From this, the IME 
commented that the veteran's "psychiatric compensation 
appears to be more related to shell shock or stress of the 
battlefield, etc.  It would be unlikely that the anxiety and 
shell shock state he was in was the reason for dementia 
developing [over] 20 years later."  The IME further 
contended that "I find it difficult to tie his dementia 
occurring 26 years later to the shell concussion, 
psychoneurosis and anxiety he suffered.  I think they are not 
related to each other.  I don't find any evidence that 
between 1944 and 1970 when he had the first seizure and the 
dementing process that he was ill with the dementia and even 
though he had intervening difficulties with anxiety and 
psychoneurosis, it would be difficult to tie up this as a 
continuing relation to the psychoneurosis shell shock and 
anxiety he suffered in 1944."

The appellant and her representative have also submitted 
various Internet research material regarding dementia, 
chronic brain syndrome, and organic brain syndrome.  The 
representative has also submitted various argument to the 
affect that the veteran's service-connected chronic brain 
syndrome and his fatal organic brain syndrome were part and 
parcel of the same disease, and that as such, service 
connection for the cause of the veteran's death should be 
granted.

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  In essence, she contends that the veteran's 
service-connected psychiatric disability led to the onset of 
organic brain syndrome and his eventual demise.  

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The first element has obviously been satisfied.  With respect 
to the second Hickson element, at the time of his death, the 
veteran was service connected for "psychoneurosis, anxiety 
reaction, also shown as chronic brain syndrome with 
convulsive disorder."  In addition, it is uncontroverted 
that the veteran was knocked unconscious due to a shell 
explosion in France in July 1944.  Element (2) is accordingly 
satisfied.  

The Board will therefore move on to a discussion of element 
(3), medical nexus between the veteran service and his 
service-connected disability and his death.  

The question of whether the veteran's service-connected 
psychiatric disability, or the concussion injury in 1944, led 
to his death is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The record on 
appeal, however, contains multiple medical opinions regarding 
the role the veteran's service-connected disabilities played 
in his demise.  

The contemporaneous VA treatment records, the June 2000 and 
February 2001 VA review, and the IME opinion all indicate 
that the veteran's dementia and organic brain syndrome were 
unrelated to his service connected psychiatric disability or 
to any in-service head injury.  These findings were based on 
review of the relevant medical history, including the 
complete claims file.  

The only evidence in support of the appellant's claim 
includes various references in the veteran's terminal 
hospitalization reports to psychosis, organic brain syndrome, 
and dementia "secondary to a closed head injury."  The 
remainder of the evidence supporting the claim includes 
various argument from the appellant and her representative, 
together with general Internet articles regarding dementia, 
chronic brain syndrome, and organic brain syndrome. 

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the 
appellant.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); 
Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

In the instant case, the only competent medical evidence in 
favor of the appellant's claim are various references in the 
terminal hospitalization reports to the effect that the 
veteran's fatal dementia and organic brain syndrome were 
secondary to an in-service head injury (presumably the shell 
concussions the veteran experienced in 1944).  It appears, 
however, that the physicians who made such statements made 
their conclusions based solely on the history as provided by 
the veteran and his family.  No reference was made to the 
veteran's service medical records or to the pertinent medical 
history, which shows (as noted by the IME) that the veteran's 
head injury was relatively minor and that dementia first 
appeared decades thereafter.  Indeed, it appears that such 
conclusions were unaccompanied by any review of the claims 
file.  

As such, these statements are not probative.  See e.g., Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described]; Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) [the Board is not bound to accept 
a physician's opinion when it is based exclusively on the 
recitations of a claimant]; see also Leshore v. Brown, 8 Vet. 
App. 406 (1995) [the mere transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional]. 

Moreover, no explanation or underlying rationale was provided 
for the conclusion that the veteran's organic brain syndrome 
was the result of an in-service head injury.  In particular, 
the Board notes that these records fail to offer an 
explanation of how such could be the case in light of the 20-
plus year gap between onset of the veteran's psychoneurosis 
in 1944 and the development of dementia in the late 1960s.  
Such statements also failed to explain the negative 
neurological findings on various VA examinations from the 
veteran's service discharge until the late 1960s.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998) [bare conclusions, even 
those made by medical professionals, which are not 
accompanied by a factual predicate in the record, are of no 
probative value]; see also Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [the failure of the physician to provide 
a basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication on the merits].  

The Internet articles submitted by the representative have 
been considered by the Board.  Medical treatise evidence can, 
in some circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, these articles merely contain general 
information regarding chronic brain syndrome, dementia, and 
organic brain syndrome.  They do not specifically relate to 
the veteran's particular case and obviously do not contain 
any analysis regarding the veteran's pertinent medical 
history.  These articles are of little probative value in the 
instant case.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) [medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim].

Unlike the unsupported statements in the terminal 
hospitalization reports which related the veteran's fatal 
organic brain syndrome to the in-service head injury, the 
June 2000 and February 2001 opinions of the VA reviewer, and 
the February 2005 opinion of the IME, were based on a 
complete review of the claims file, including the detailed 
history of the veteran's psychiatric disability contained in 
various VA examinations.  Both examiners referenced the 
pertinent medical history in arriving at their conclusions, 
and particularly noted that neurological examinations from 
the time of discharge to the late 1960s were routinely 
normal.  These opinions also placed particular significance 
on the fact that the veteran's anxiety and psychoneurosis had 
continued for over 20 years before the initial onset of 
dementia.  Moreover, the VA reviewer noted that an MRI in 
January 1998 and CT scan of the head in April 1998 showed 
that the brain was unremarkable except for volume loss 
consistent with age.  This, he opined, made it clear that the 
veteran's dementia was primary (i.e., Alzheimer's dementia), 
and not secondary to his prior service-connected 
psychoneurosis.  

The IME also explained that the veteran's service-connected 
psychiatric condition was "more related to shell shock or 
stress of the battlefield," than it was to the in-service 
injury, which he noted was "relatively minor" and was 
unaccompanied by skull fractures or similar injuries.  The 
IME also concluded that the fact that the veteran's dementia 
did not become manifest until some 20-plus years after the 
veteran first started experiencing symptoms of severe anxiety 
and psychoneurosis was evidence that these conditions were 
unrelated.

In short, the Board places greater weight of probative value 
on the opinions of the VA review and the IME than it does on 
the general Internet articles submitted by the representative 
or statements in the terminal hospitalization records to the 
effect that the veteran's fatal dementia and organic brain 
syndrome were secondary to an in-service head injury.  Unlike 
the evidence presented by or on behalf of the appellant, the 
opinions of the VA reviewer and the IME were based on a 
thorough review of the claims file and the pertinent medical 
history, and all conclusion were thoroughly explained.  

The Board has also considered the arguments of the 
representative to the effect that the veteran was service 
connected for chronic brain syndrome (when the service-
connected psychiatric disability was recharacterized by the 
RO in 1968) and that such was part and parcel of his fatal 
organic brain syndrome.  As explained in detail above, 
however, the competent and probative medical evidence of 
record (including the opinions of the VA reviewer and IME) 
demonstrates that the veteran's fatal organic brain syndrome 
was the result of a disease state (i.e Alzheimer's dementia) 
which occurred decades after, and was totally separate from, 
his service-connected psychiatric condition. 

The only other evidence linking the veteran's death to his 
service-connected disability emanates from the appellant 
herself.  Although the appellant has argued that a connection 
exists between the veteran's service-connected psychiatric 
disability and his death, it is well established that a 
layperson is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  Her 
opinion is therefore not considered to be competent medical 
evidence.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Although 
the appellant is competent to report on the difficulty the 
veteran's disabilities caused him, she is not competent to 
opine on medical matters such as the cause of his death.  
See 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board hastens to point out that it can readily imagine 
how the appellant would see a connection between the service-
connected "chronic brain syndrome with convulsive disorder" 
and the veteran's fatal organic brain syndrome.  The Board 
sought the IME opinion to clarify whether the two entities 
were related.  As discussed above, the IME, as well as the VA 
reviewer, explained why no relationship exists.    

Hickson element (3) has therefore not been met, and the 
appellant's claim fails on that basis.  Accordingly, the 
benefit sought on appeal must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


